10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

—-- eee ee ee ee eee ee ee ee ee ee eee xX
RUNS LIKE BUTTER INC.,
19-CV-02432 (ARR)
Plaintiff,
Vv.
September 5, 2019
MVI SYSTEMS LLC, et al., : Brooklyn, New York
Defendants.
—-- eee ee ee ee eee ee ee ee ee ee eee xX

TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
BEFORE THE HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE

APPEARANCES :

For the Plaintiff: DAVID LIN, ESQ.
Lewis & Lin LLP
81 Prospect Street
Brooklyn, New York 11201

For the Defendants: MAX MOSKOVITZ, ESQ.
Ostrolenk Faber LLP
1180 Avenue of the Americas
New York, New York 10036

Court Transcriber: SHARI RIEMER, CET-805
TypeWrite Word Processing Service
211 N. Milton Road
Saratoga Springs, New York 12866

Proceedings recorded by electronic sound recording,
transcript produced by transcription service

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(Proceedings began at 2:33 p.m.)

THE CLERK: Civil Cause for a Status Conference,
Runs Like Butter Inc. v. MVI Systems LLC, et al., Docket No.
19-CV-2432.

Will the parties please state their appearances for
the record starting with the plaintiff.

MR. LIN: Good afternoon, Your Honor. David Lin
from Lewis & Lin on behalf of the plaintiff.

MR. MOSKOVITZ: Good afternoon, Your Honor. Max
Moskovitz for the defendants, MVS Systems, and Samuel Taub.

THE COURT: Good afternoon. All right, folks. Sol
have your exchange of letters. Has there been any development
Since the most recent letter? Has the company been sold?
Have you reached any agreement about what’s going to happen?
It’s two weeks already.

MR. MOSKOVITZ: Your Honor, I’m not so good of
hearing. I’ma little --

THE COURT: Assistive devices that we can --

MR. MOSKOVITZ: So I don’t hear you.

THE COURT: Could you give him --

[Pause in proceedings.]

THE COURT: We have hearing assistance devices.

MR. MOSKOVITZ: Oh, okay. Now I hear you. Good.
Thank you.

[Pause in proceedings.]

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Is that better?

MR. MOSKOVITZ: Yes, much better.

THE COURT: So what I was asking is the last letter
was yours, Mr. Moskovitz, on August 14th. That was a few
weeks ago. Has there been any further progress on any of
these issues?

MR. MOSKOVITZ: No contact whatsoever other than the
plaintiff serving discovery and issuing notices of deposition.

THE COURT: But on the disposition of the company
it’s not been sold?

MR. MOSKOVITZ: Nothing.

THE COURT: All right. Well, what, Mr. Lin, exactly
do you want to have happen? I’m not sure attachment is the
appropriate court here but there’s certainly something of
great concern based both on what Mr. Taub told you and also
what Mr. Moskovitz told you.

MR. LIN: Right, Your Honor. I think Mr.
Moskovitz’s letter made clear that there are plans to transfer
assets. We don’t know when it’s going to be -- whether it’s
going to be tomorrow -- I mean --

THE COURT: I take it, Mr. Moskovitz, any transfer
of the assets would wait until after the resolution of this
case, would it not? I certainly think it should but perhaps
you'll tell me otherwise.

MR. MOSKOVITZ: Okay. Let me -- I that think

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

whatever event was alluded to happened already.

THE COURT: What -- then tell me exactly what
happened because if something has happened to the assets of
the defendants then clearly we’ll need an amended complaint
for fraudulent conveyance and they’1l need to find another
lawyer who isn’t a fact witness to the planning of it.

MR. MOSKOVITZ: First of all, point one, the first
time I heard about the refinancing -- that’s why I’m calling
it, I tell you is from Mr. Lin’s letter. Never heard about
it.

THE COURT: No. Sir, I’m looking at the email you
sent to Mr. Lin. But before you do so I will share with you
based on what I heard from my client yesterday about a
reorganization of the business. There’s some truth to what
Mr. Taub said.

MR. MOSKOVITZ: Good.

THE COURT: So, look, you’re a fact witness now.

MR. MOSKOVITZ: No, no. Allow me just -- event one
is the letter from Mr. Lin.

THE COURT: No. Event one is your client
threatening to dissipate the assets of his company which is a
way to get him to back off of a settlement.

MR. MOSKOVITZ: Which I know nothing about because
I’m not involved.

THE COURT: Mr. Moskovitz, it’s not about you. It’s

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

about your client.

MR. MOSKOVITZ: Correct. Correct.

THE COURT: It’s not you. Your client. Your client
started this apparently by threatening a fraudulent conveyance
to avoid having assets to pay. Then you get in the picture
and you say well, here’s what’s going on because my client
told me. You should know what my client said. He’s actually
planning to get rid of some of his assets.

MR. MOSKOVITZ: May I? It’s true. My client made
some statements. He wrote something through LinkedIn to the
principal of the plaintiff. I know nothing about it. I know
nothing about what he said. Then comes a letter from Mr. Lin
and obviously I want to find out for myself because I’m an
attorney. I should find out because otherwise I cannot
respond.

And that is when I hear that there was a refinance
and that means that investors are actually doing the opposite
of what I would say is called -- so-called fraudulent
conveyance. The opposite. Investors are investing a million
dollar into the company. That’s what is happening but the
letter from Mr. Lin that was very concern to me is because the
letter -- Mr. Lin, if I intimated that I was part of the
transaction of the refinancing which I was not -- I’m not a
corporate attorney. I’m not involved. I’m a patent attorney.

THE COURT: I’m not saying you were involved in the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

transaction. You were a --

MR. MOSKOVITZ: I didn’t know about it.

THE COURT: Am I going to finish my sentence?

MR. MOSKOVITZ: Yes, sure. Sorry.

THE COURT: Whether or not you’re a corporate
attorney you purported to have firsthand information about
your client’s intentions with respect to the conveyance. So
if there’s the need to litigate the bona fides of that
conveyance you are a fact witness to it which complicates your
ability to remain as counsel if there is a fraudulent
conveyance claim because you will be a fact witness to the
events at issue.

Perhaps we won’t need to get there. Has any assets
been transferred?

MR. MOSKOVITZ: And the answer is I simply don’t
know because I have nothing to do and no knowledge about any
specific --

THE COURT: Then let’s get your client in here along
with all of the documents regarding that transaction. You
can’t simply avert your gaze from something that your client
is doing to avoid paying a judgment.

MR. MOSKOVITZ: I understand. Okay. I’m listening.

THE COURT: So by Friday -- well, that’s tomorrow.
By Monday make sure that Mr. Lin has all of the documents

about this purported investment including any documentation of

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

assets that have been transferred. By Monday, please.

MR. MOSKOVITZ: Okay. Can we -- Your Honor, I’ma
little bit, let’s put it as surprised, because I am totally
not involved in that transaction at all.

THE COURT: You are involved as counsel of record
for the defendants in this case and you are the only person
standing here who can answer for what Mr. Taub has done. So
if you're not up to speed on that you should be.

MR. MOSKOVITZ: I don’t know. I don’t know.

THE COURT: Yes, that’s not an acceptable answer.
You are required by an order I issue in every case to know the
facts of the case when you come here.

MR. MOSKOVITZ: Okay.

THE COURT: So find out. I/‘11 wait. Call your
client now.

MR. MOSKOVITZ: Yes, I can do that.

THE COURT: Yes. Find out what he’s conveyed.

MR. MOSKOVITZ: Okay. I’11 do that. Should I do
this while Your Honor is here, make the telephone call?

THE COURT: Yes.

MR. MOSKOVITZ: Okay. I can use my cell phone.

THE COURT: Go out into the hall if you want some
privacy.

MR. MOSKOVITZ: Okay. I will do that.

THE COURT: Find out. I want an answer.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(Off the record at 2:41 p.m.)
(Back on the record at 2:45 p.m.)

MR. MOSKOVITZ: I tried to call him. I’m getting a
busy signal. So I called my secretary to send an email to him
and to his partners to call my cell. I just told my secretary
to send him an email because I don’t have in my head the email
address. I have in my computer but not in here.

THE COURT: How convenient that you can’t reach your
client. Okay. Well, we’ll find out. Look, we can’t get the
answer today.

MR. MOSKOVITZ: [Inaudible]

THE COURT: We can’t get the answer today. So I’m
sure you can get an answer by tomorrow and send it to Mr. Lin
and follow up on Monday with all of the underlying documents
of any asset transfer.

MR. MOSKOVITZ: May I ask that first as an attorney
I would make is that everything is taken in confidence.

THE COURT: No, it’s discovery.

MR. MOSKOVITZ: What is that?

THE COURT: Discovery. So look, confidence or no,
he needs to know if your client is trying to cheat. That’s
the basis --

MR. MOSKOVITZ: Yes, yes. But I’m asking that just
initially it be looked upon as attorney’s eyes only before it

gets published to its competitors.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Why? What’s the secret?

MR. MOSKOVITZ: Financial information of a company.
I don’t know. As an attorney I would usually typically in my
field, intellectual property --

THE COURT: I’m not doing it on spec. If there’s
something you think he shouldn’t be allowed to disclose make a
motion for a protective order once you have the information to
justify it.

MR. MOSKOVITZ: And I will tell because I do want to
be a hundred percent candid with the Court, I asked what is
the transaction. I was told that the company needs more money
which is the opposite [inaudible] the company and therefore
they were soliciting investors which they hope going to give a
percentage of the company in order to finance the company to
go forward. These are investors are investing, if my
information is correct, one million dollars and for their own
protection they requested something in the corporate
structure. So they are protected, the details of which I
don’t have because I’m not involved in that transaction as
counsel. I don’t know who is.

THE COURT: But their ability to secure a judgment
against the company is unaffected.

MR. MOSKOVITZ: Absolutely. I think that -- as an
attorney, and I don’t have all the facts, I am so confident

that I am -- maybe I’m overstepping it. My personal --

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10
because based on conversation with my client that nothing of
the sort [inaudible] is happening.

THE COURT: Your personal what?

MR. MOSKOVITZ: It means of hiding assets or
secreting away --

THE COURT: It sounded like you were going to say
your personal guarantee.

MR. MOSKOVITZ: No.

THE COURT: Because -- and I'm guessing that you
don’t have quite that much faith in what’s going on to make it
a personal guarantee and I’m not suggesting you should but you
wouldn’t want -- that would be yet another reason to withdraw
as counsel if you’re personally on the hook and I don’t think
you should be.

Look, if it’s simply an investment and the corporate
entity retains all of its assets and can pay a judgment no
problem. Right?

MR. LIN: I don’t see a problem with that.

MR. MOSKOVITZ: I’m not -- from what I heard this is
what’s happening. In fact, its ability to pay a judgment is
improved because of the investment.

THE COURT: Perhaps. As long as it’s not impaired
no problem.

MR. MOSKOVITZ: Yes. That’s what I know.

THE COURT: We’1l find out.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11

MR. LIN: I agree with Your Honor as long as it’s
not impaired there shouldn’t be a problem. The issue is the
representation that Mr. Taub made was that it’s being
liquidated and there's --

THE COURT: Has he been deposed yet?

MR. LIN: No, not yet. We sent out notices.

THE COURT: When is that going to happen?

MR. LIN: October.

THE COURT: Well, certainly the communication he had
threatening to hollow out the company and make it judgment
proof is fair game for the deposition and therefore any
documents pertinent to that should be provided well in
advance.

Now, I’m directing that they be provided by Monday.
If there’s some reason why you can’t get your hands on
something by then you’ll talk to Mr. Lin and see if you can
agree on something but --

(Phone ringing.)

MR. MOSKOVITZ: Can I ask you questions and I’1l put
you on speaker?

THE COURT: Don’t put it in speaker. Go talk to
your client in private, please.

MR. MOSKOVITZ: I’m walking out of court and I’m
going to ask you a few questions. Yes, Your Honor.

(Off the record at 2:50 p.m.)

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12
(Back on the record at 2:52 p.m.)

THE COURT: What did you find out?

MR. MOSKOVITZ: Your Honor, I think that I can
answer fully a response to the whole concern. So I asked my
client exactly what did you guys do. He said that the
investors created a new entity, MVI Industries. MVI Systems,
which is the nominal defendant here, did an [inaudible]
including all its liabilities to MVI Industries. And I asked
my client can I tell the judge that the plaintiff can amend
the name of the defendant to MVI Industries that purchased all
the assets with the liabilities. He said yes.

So, therefore, the net of the whole transaction,
visa-vis this lawsuit, is nothing. The way I understand it,
and I’m not an expert in contract law --

THE COURT: Step away from the microphone a little
bit. Step away from it because the interference is --

MR. MOSKOVITZ: This way?

THE COURT: Good. So all right. Mr. Lin.

MR. LIN: I don’t know if the net is nothing. I'd
have to look into that but I will look at the documents.

THE COURT: Right. So get him the documents for the
transaction by Monday.

MR. MOSKOVITZ: Yes, no problem.

THE COURT: And if you want to amend either to add

or substitute the new corporate entity that’s on consent.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13

I don’t want to speak out of turn. You said
substitute or you suggested a substitute.

MR. MOSKOVITZ: Or add.

THE COURT: Or add, okay. That’s good with you as
well.

MR. MOSKOVITZ: No, it’s not an issue.

THE COURT: Got it. But as far as you’re concerned
whatever amendment to the pleading is needed to insure that
the assets previously at stake remain at stake is okay with
you?

MR. MOSKOVITZ: Everything is okay. Full consent.
Full liability. No [inaudible] any rights to collect against
anybody. A hundred percent.

THE COURT: And I’1l1 assume that you’1l get the
information and either file a new pleading or not as you deem
fit but that there’s no need for further action by me unless I
hear from you.

MR. MOSKOVITZ: Yes. [Inaudible] documents exactly
for the transaction will be provided.

THE COURT: Okay. Good. All right. Let me just
take a look here.

[Pause in proceedings.]

THE COURT: We’re getting together next on December

10th at 10:30 after the close of discovery. Do you anticipate

everything is going to be pleaded on time?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14

MR. LIN: At this point, yes.

MR. MOSKOVITZ: I assume so but I did want to bring
up because I raised other issues related to discovery. If
Your Honor would permit me.

THE COURT: Okay.

MR. MOSKOVITZ: I would like to discuss a little bit
-- I’m not sure how much -- how much Your Honor is invested in
the substance of the case. What Samuel Taub, or his company,
maybe an employee have done, is they have -- if they purchased
from one of the registrars of the main names. The main names
that have the word butterfly and [inaudible].

When the complaint was filed on that day Samuel Taub
originally didn’t retain me as counsel event though I’m his
counsel in other matters. He appeared pro se. He wanted to
appear pro se, Judge. The judge told him you cannot do that.
On the spot he said he committed that all of the domain names
will be transferred immediately to the plaintiff and in fact
they are. This --

THE COURT: I’ve got limited time and you said you
had something about discovery to tell me.

MR. MOSKOVITZ: Yes.

THE COURT: Quickly.

MR. MOSKOVITZ: So I was informed by my colleague,
Ariel Peikes, who was here with Your Honor last time, that

Your Honor -- Your Honor stated that Your Honor would like for

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15
the -- if the parties cannot settle themselves there should be
a mediation between the parties because there is a mediator
and there are principals present they will hear -- the
principals will hear from the mediator maybe stuff that their
own attorneys will not tell them --

THE COURT: Mr. Moskovitz, again, please, I’m
begging you. You said you had a discovery issue. What is it?

MR. MOSKOVITZ: So I would -- so therefore I would
like that Your Honor should allow this case to go to mediation
and --

THE COURT: That’s not a discovery. What’s your
discovery issue?

MR. MOSKOVITZ: And suspend the discovery because --

THE COURT: I’m not staying discovery. If you want
-- -- if you can consent to a referral to mediation by all
means. Let me know. Write in, talk to each other. Don’t do
this one sided because I’m not going to force it one sided.
Talk to each other. If you both want a mediation I’‘1ll
certainly refer you. If you want unanimously to stay
discovery I'll consider that. I’d like to get this case
moving one way or another but please don’t just raise that in
the first instance with me. Talk to each other first.

Anything else for today?

MR. LIN: Not for us.

THE COURT: Anything else? Okay. Thank you both.

 

 
Case 1:19-cv-02432-ARR-JO Document 33 Filed 09/09/19 Page 16 of 17 PagelD #: 202

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Have a good day.
MR. MOSKOVITZ: Thank you, Your Honor.

(Proceedings concluded at 2:57 p.m.)

kK kek k k O*

16

 

 
Case 1:19-cv-02432-ARR-JO Document 33 Filed 09/09/19 Page 17 of 17 PagelD #: 203

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17
I certify that the foregoing is a court transcript from

an electronic sound recording of the proceedings in the above-

A Me

Shari Riemer, CET-805

entitled matter.

 

Dated: September 9, 2019

 

 
